significant index no 201uu ju department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct re company this letter is to inform you that your requests for waivers of the minimum_funding_standard for the plan for the plan years ending date and have been denied in a letter dated date you were informed that your requests for waivers of the minimum_funding_standard had been tentatively denied and were offered a conference of right our primary reason for the tentative denial was that the pension_benefit_guaranty_corporation pbgc’ had informed us that the plan was in the process of being terminated sec_412 of the code as in effect prior to the pension_protection_act of ppa’ provides that if an employer is unable to satisfy the minimum_funding_standard without experiencing a temporary substantial business hardship and application of the standard would be adverse to the interests of plan participant's in the aggregate then the minimum_funding_standard for the plan_year in question may be waived sec_412 provides that one of the factors taken into account in determining temporary substantial business hardship is that it is reasonable to expect that the plan will be continued only if the waiver is granted however it is not reasonable to expect that the plan will be continued only if your requests for waivers of the minimum_funding_standard for the plan for the plan years ending date and are granted since the plan is being terminated in an e-mail dated date your authorized representative declined our offer of a conference of right and accepted our decision to deny your requests accordingly your requests for waivers of the minimum_funding_standard for the plan for the plan years ending date and have been denied 201vvu1028 you should note that excise_taxes under sec_4971 of the internal_revenue_code are currently due on the accumulated funding deficiencies in the plan for the plan years ending date and you should file form_5330 as soon as possible to report and pay the taxes this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager to the manager and to your authorized representative pursuant to a power_of_attorney form on file with this office if you require further assistance concerning this matter please contact sincerely yours cl326- andrew e zuckerman director employee_plans rulings agreements
